DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed 4/13/2022 are accepted.
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/13/2022 are as follows:
	Claim 1 amended,
	Clam 12 is canceled,
	Claims 1-11 and 13 are currently pending. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Patent Publication No. 2011/0120171, “Cho”, previously cited).

Regarding Claim 1, Cho discloses a heat exchanger assembly for an air conditioner (fig 9), comprising: 
a first heat exchanger (see annotated fig 9 below); 
a second heat exchanger (see annotated fig 9 below), arranged to be angled relative to the first heat exchanger, wherein a first end of the second heat exchanger is connected with to a first end of the first heat exchanger, and a second end of the second heat exchanger is away from a second end of the first heat exchanger (see annotated fig 9 below); and 
a third heat exchanger (334), arranged between the first heat exchanger and the second heat exchanger, wherein a first end of the third heat exchanger is connected to a position A of the first heat exchanger, and a second end of the third heat exchanger is connected to the position B of the second heat exchanger, and the position A is located between the first end and the second end of the first heat exchanger, and the position B is located between the first end and the second end of the second heat exchanger (as the connections A and B extend the entire lengths of the heat exchangers),
wherein a plane D (see annotated fig 9 below) where the third heat exchanger is located is arranged to face towards an opening (see annotated fig 9 below) between the second end of the second heat exchanger and the second end of the first heat exchanger. 

    PNG
    media_image1.png
    715
    670
    media_image1.png
    Greyscale


Regarding Claim 2, Cho further discloses wherein the first heat exchanger and the second heat exchanger have the same structure (see annotated fig 9 above).

Regarding Claim 3, Cho further discloses wherein a distance from the position A to the first end of the first heat exchanger is y, a distance from the position A to the second end of the first heat exchanger is x, and 1:7<x:y<1:5 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 4, Cho further discloses wherein x:y=1:6 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 5, Cho further discloses wherein the distance from a position B to the first end of the second heat exchanger is b, and a distance from the position B to the second end of the second heat exchanger is a, and 1:7<a:b<1:5 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 6, Cho further discloses wherein a:b=1:6 (as the connections A and B extend the entire lengths of the heat exchangers). 

Regarding Claim 9, Cho further discloses wherein the first heat exchanger and/or the second heat exchanger consist/consists of a plurality of rows of a plurality of heat exchange tubes (as evident in figure 4). 

Regarding Claim 13, Cho further discloses an air conditioner, comprising a heat exchanger assembly according to claim 1 (¶0020).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Sullivan (U.S. Patent No. 5,199,276, previously cited).

Regarding Claim 7, Cho discloses all previous claim limitations. However, Cho does not explicitly disclose wherein the third heat exchanger consists of a single row of a plurality of heat exchange tubes. Sullivan, however, discloses a heat exchanger (12) which consist of a single row of tubes (see fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho to have the third heat exchanger consist of single row of tubes in order to optimize the heat exchange efficiency of the heat exchanger. 

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Sullivan as applied to claim 7 above, and further in view of Viklund et al. (U.S. Patent Publication No. 2007/0215333, “Viklund”, previously cited).

Regarding Claim 8, the combination of Cho and Sullivan discloses all previous claim limitations. However, they do not explicitly disclose wherein a diameter of the single row of the plurality of heat exchange tubes is in a range of 5 mm to 7.94 mm. Viklund, however, discloses a heat exchanger wherein a heat exchanger tube has a diameter of 6mm (¶0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho, as modified, to have the tubes have a 6mm diameter such as taught by Viklund in order to optimize the flow through the heat exchanger. 

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 9 above, and further in view of Larinoff (U.S. Patent No. 4,926,931, previously cited).

Regarding Claim 10, Cho discloses all previous claim limitations. However, Cho does not explicitly disclose wherein the first heat exchanger and/or the second heat exchanger consist/consists of four rows of the plurality of heat exchange tubes. Larinoff, however, discloses a heat exchanger (fig 4 and fig 5) which consist of four row of heat exchanger tubes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho to have the first and second heat exchangers consist of four rows of the plurality of heat exchange tubes in order to optimize the heat exchange of the heat exchangers, 

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Larinoff as applied to claim 10 above, and further in view of Kirchner et al. (U.S. Patent Publication No. 2015/0053379, “Kirchner”, previously cited).

Regarding Claim 11, the combination of Cho and Larinoff discloses all previous claim limitations. However, they do not explicitly disclose wherein a diameter of each of the four rows of the plurality of heat exchange tubes is in a range of 7 mm to 9.52 mm. Kirchner, however, discloses a heat exchanger wherein the diameter of the heat exchanger tube is 8mm (¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho, as modified, to have the tubes have a 8mm diameter such as taught by Kirchner in order to optimize the flow through the heat exchangers.

Response to Arguments
11.	Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-9) that the cited references fail to teach wherein a plane D where the third heat exchanger is located is arranged to face towards an opening between the second end of the second heat exchanger and the second end of the first heat exchanger as now required by claim 1. The Examiner respectfully disagrees; as shown below in annotated fig 9 of Cho, there is plane D wherein the third heat is located that points towards said opening. 

    PNG
    media_image2.png
    715
    670
    media_image2.png
    Greyscale

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763